 


113 HR 3782 IH: Native American Seeds Protection Act of 2013
U.S. House of Representatives
2013-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3782 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2013 
Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To direct the Secretary of Agriculture, in consultation with Indian tribes, to make grants, competitive grants, and special research grants to, and enter into cooperative agreements and other contracting instruments with, eligible entities to conduct research and education and training programs to protect and preserve Native American seeds, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Native American Seeds Protection Act of 2013.  
2.Research grants for purposes of protection and preservation of Native American seeds 
(a)In generalSubtitle C of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3151 et seq.) is amended by adding at the end the following new section: 
 
1419C.Research grants for purposes of protection and preservation of Native American seeds 
(a)AuthorityConsistent with this section, the Secretary may make grants, competitive grants, and special research grants to, and enter into cooperative agreements and other contracting instruments with, eligible entities to conduct research and education and training programs that are objective, operationally independent, and external to the Federal Government and that concern the purity of Native American seeds (as defined by the Secretary, in consultation with Indian tribes). 
(b)Cooperation requiredGrant applications submitted by an eligible entity under this section shall certify that the research to be conducted will be performed under a cooperative agreement with at least one other qualified research entity. 
(c)ActivitiesUnder this section, funding may be provided to conduct— 
(1)research to assess the direct and indirect impacts of— 
(A)public law and policies on traditional ways of life and cultural practices relating to the harvesting and cultivating of Native American seeds; and 
(B)contaminants that compromise the integrity and purity of Native American seeds; and 
(2)education and training programs on— 
(A)the methods necessary to conduct the research described in paragraph (1); and 
(B)the best methods to continuously test, monitor, and otherwise protect the purity of Native American seeds. 
(d)ReportBeginning not later than one year after the date of the enactment of this section, and each year thereafter, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that contains— 
(1)the results of any research conducted under this section; 
(2)the effectiveness of any education and training programs conducted under this section in enabling eligible entities to ensure the purity of Native American seeds; and 
(3)any recommendations of the Secretary to improve the effectiveness of such education and training programs. 
(e)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means— 
(A)a 1994 Institution (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note)); or 
(B)an Indian tribe. 
(2)Indian tribeThe term Indian tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(3)Qualified research entityThe term qualified research entity means an entity with a demonstrated capacity and infrastructure necessary to carry out agricultural research projects, including— 
(A)a State agricultural experiment station; 
(B)a college or university (including a 1994 Institution); 
(C)another research institution or organization; 
(D)a private organization; 
(E)a corporation; or 
(F)an individual.. 
(b)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue regulations to carry out section 1419C of the National Agricultural Research, Extension, and Teaching Policy Act of 1977, as added by subsection (a), including regulations to define the term Native American seed as specified in subsection (a) of such section 1419C.  
3.Developing seed storage facilities to preserve and protect Native American seedsSection 306 (a)(19)(A) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(19)(A)) is amended by inserting , including the expansion, construction, and infrastructure costs associated with developing seed storage facilities that are used to protect and preserve Native American seeds (as defined by the Secretary pursuant to section 1419C of the National Agricultural Research, Education, and Teaching Policy Act of 1977) before the period at the end. 
 
